Citation Nr: 1235430	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  99-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a staged initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 10, 2012.

2.  Entitlement to a staged initial evaluation in excess of 70 percent for PTSD, from February 10, 2012.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to April 1969 and from April 1977 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned a 10 percent evaluation, effective from May 5, 2004.  The Board notes that the appellant's claims file has since been transferred to the RO in Waco, Texas. In a March 2007 rating decision, the RO increased the appellant's PTSD evaluation from 10 percent disabling to 30 percent disabling, effective May 5, 2004.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has jurisdiction to consider the claim.

In September 2009, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in January 2010 wherein the Board denied the benefit sought on appeal.  The appellant appealed the Board's January 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order that some month, granting the Joint Motion, and returned the case to the Board.  


The case was returned to the Board and the claim was again denied in a Board decision dated in January 2011.  The appellant appealed the Board's January 2011 decision to the Court.  In July 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order the same month, granting the Joint Motion, and returned the case to the Board.

In a March 2012 rating decision, the RO in Waco, Texas, granted an increased staged initial evaluation of 70 percent for PTSD, effective from February 10, 2012.  As noted above, a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. at 38.  Thus, the appeal remains before the Board.

The Board notes that in the January 2010 decision, the Board remanded the issue of entitlement to service connection for erectile dysfunction.  In the March 2012 rating decision, the RO granted entitlement to service connection for erectile dysfunction.  As the appellant's appeal was granted in full, the issue is no longer before the Board.

The issues of entitlement to a staged initial evaluation in excess of 70 percent for PTSD, from February 10, 2012, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to October 3, 2006, the appellant's service-connected PTSD was manifested by depressed mood, anxiety, and sleep problems, productive of occupational and social impairment comparable to no more than occasional 

decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From October 3, 2006, through February 9, 2012, the appellant's service-connected PTSD was manifested by difficulty in establishing and maintaining effective work and social relationships, sleep disturbance, depression, social isolation, and occasional hallucinations, productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to October 3, 2006, the criteria for entitlement to a staged, initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  From October 3, 2006, through February 9, 2012, the criteria for a staged, initial evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  


Duty to Notify

Here the veteran is appealing the initial rating assignment as to his PTSD.  In this regard, because the April 2005 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the April 2005 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue, prior to February 10, 2012.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant an appropriate VA examination in March 2005.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and an appropriate psychological evaluation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As discussed below, although the Board finds that a February 2012 VA examination was inadequate, a new examination would serve no purpose in evaluating the appellant's PTSD during the period prior to February 10, 2012.  The March 2005 VA examination report is thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The appellant's VA treatment records reflect nonservice-connected Axis I diagnoses of dysthymic and depressive disorder.  However, most of the medical records have not specifically indicated what symptoms are attributable only to the service-connected disability.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §  3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition). 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to October 3, 2006

The appellant asserts that an initial evaluation in excess of 30 percent is warranted for his service-connected PTSD, prior to February 10, 2012.  The Board has reviewed the evidence of record and finds that it does not support an evaluation in excess of the 30 percent rating assigned, prior to October 3, 2006.  As discussed below, the Board finds that a staged initial evaluation of 50 percent, from October 3, 2006, through February 9, 2012, is warranted.

As service connection has been established for PTSD from May 5, 2004, the rating period on appeal is from May 5, 2004.  38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  

A November 2004 VA psychiatry note indicates that the appellant had an appropriate affect, "stable mood," acceptable sleep, decreased appetite, low energy level with fatigue, and denied having current suicidal and homicidal ideations.  He also denied having delusions or hallucinations, racing thoughts or flight ideation.  His cognitive functioning was intact.  

A December 2004 VA psychiatry note indicates that the appellant reported increased mood lability, paranoid ideation, and sleep disturbance of late.  He had a restricted affect, labile mood with "swinging mood", paranoid ideation, sleep disturbance, poor sexual interests and intimacy, denied current suicidal and homicidal ideations and had no delusions.  The record indicates there were questionable visual hallucinations, no overt racing thoughts and flight ideation, fair cognitive functions, and adequate judgment.  

A March 2005 VA treatment record reflects that the appellant was alert and oriented times three.  His thoughts were linear and his speech produced at a normal rate and pace.  His mood was anxious and depressed, but much brighter than in the past.  He denied any recent or current suicidal ideation, plans, or intent.  He did report some additional nightmares.

The appellant was evaluated at a VA examination in March 2005.  The March 2005 VA examination report reflects that the appellant reported a preference for being alone and mild hypervigilance.  The VA examiner noted that over the last year, the appellant had complained of depressed mood, nightmares in Vietnam, some increased sleep disturbance, and tension anxiety (perhaps due to his stopping his long history of alcohol dependency).  The VA examiner noted that the appellant's symptoms appeared to be of mild intensity and occurred a few times a month and had been present over the last year.  The VA examiner noted that the appellant's psychiatric symptoms appeared to be largely in remission at that time.  The appellant had received GAF scores between 65 to 70 over the year from his treating psychiatrist and treating psychologist.   

On examination in March 2005, the appellant stated that he had a warm and loving family life with an average level of leisure activities and social activities.  He was fully able to care for his personal hygiene.  He reported no problems with suicidal ideation, substance abuse, or assaultiveness.  He was alert and fully oriented with good memory and concentration.  His speech was fluent, of normal rate and well articulated.  His speech patterns were logical, relevant, coherent and goal-directed.  He denied any psychotic symptoms such as hallucinations, delusions, or disorders of thought or communication and none were noted.  His mood on the day of the examination was free of any significant depression or anxiety, or anger.  His affect was appropriate to content.  He reported past battles with depression, but indicated that his mood and anger problems were under good control.  He denied any impulse control problems.  He denied any suicidal or homicidal thoughts, ideations, plans, or intent.  He reported no sleep impairment due to his medications.  He did not report any panic attacks or panic-like symptoms.  No obsessive or ritualistic behaviors that might interfere with routine activities were reported.  He reported a loving and positive family life and an average level of social and leisure activity.  He reported enjoying traveling to Texas and other states and had plans to continue to do so.  The VA examiner assigned a GAF score of 70 for the cumulative impact of his psychiatric diagnoses of mood disorder, not otherwise specified, mild PTSD, and alcohol dependence.  The VA examiner provided a separate GAF score of 71 for PTSD.  The VA examiner stated that the appellant suffered from a mild case of PTSD that appeared to be largely in remission at that time.  The VA examiner noted that the appellant complained mainly of a mild preference for being alone, but also stated that he enjoyed traveling and several social activities (e.g. sporting events) with family members.  He also reported a mild degree of hypervigilance.  He reported he was not currently having nightmares of his trauma and was sleeping well.  He attributed his retirement to his back problems.

An April 2005 VA treatment record indicates the appellant denied any recent suicidal or homicidal ideation, plans or intent.  His thoughts were linear and his speech produced at a normal rate and pace.  His mood was depressed and anxious and his affect was congruent.  

The Board finds that for the rating period prior to October 3, 2006, the appellant is not entitled to an evaluation in excess of 30 percent for PTSD.  The evidence noted above indicates that the appellant had occupational and social impairment comparable to no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The appellant's cognitive functioning was intact.  The March 2005 VA examination, and March 2005 and April 2005 VA treatment records indicated that the appellant's speech was normal.  The appellant consistently denied having suicidal and homicidal ideation.  He did not report having panic attacks or memory loss.  The March 2005 VA examination report indicated that the appellant had a good memory and concentration.  

The appellant did have symptoms of PTSD prior to October 3, 2006.  The March 2005 VA examination report noted that the appellant had a mild degree of hypervigilance.  The appellant also reported having sleep disturbance and a preference for being alone.  Although the December 2004 VA psychiatry note indicated that the appellant had questionable visual hallucinations, the appellant otherwise consistently denied having delusions or hallucinations.  As the December 2004 VA psychiatry note specified that the visual hallucinations were "questionable" and the appellant otherwise consistently denied having hallucinations or delusions during the period prior to October 3, 2006, the overall evidence indicated that the appellant did not have hallucinations or delusions prior to October 3, 2006. 

The  Board finds that the evidence of record prior to October 3, 2006 was consistent with a PTSD evaluation of 30 percent disabling.  The March 2005 VA examiner noted that the appellant's symptoms were of mild intensity and occurred a few times a month.  The VA examiner noted that the psychiatric symptoms appeared to be largely in remission at that time.  The VA examiner also noted that the appellant complained mainly of a mild preference for being alone, but also enjoyed traveling and several social activities with family members.  At the time of the March 2005 VA examination, the appellant was not having nightmares and sleeping well.  The appellant told the appellant he retired due to his back problems.  

The appellant's GAF scores of 65 to 71 during the period prior to October 3, 2006 are consistent with an evaluation of 30 percent.  As noted above, a GAF score of 61 to 70 indicates the appellant had some mild symptoms or some difficulty in social or occupational functioning, but generally functioned pretty well with some meaningful interpersonal relationships.  The GAF scores are consistent with the overall evidence of record which indicates that the appellant had generally mild symptoms of PTSD prior to October 3, 2006.   

A February 2004 Social Security Administration disability severity assessment report, dated a few months prior to the period on appeal, indicated the appellant was severely depressed secondary to a chronic pain disorder.  The psychologist noted that there were no severe vegetative symptoms or withdrawal from social activities.  The psychologist found that the appellant would be able to tolerate a normal workday/workweek without an inordinate amount of time off due to psych symptoms.  As the psychologist did not distinguish between the appellant's symptoms of PTSD and his symptoms of depression, the Board has considered the evidence as due to his PTSD.  However, the Social Security Administration disability record indicates the appellant had no more than occupational and social impairment with occasional decrease in work efficiency.  The psychologist found the appellant could tolerate a normal workday and workweek without an inordinate amount of time off.

In sum, the Board finds that an increased initial evaluation in excess of 30 percent for PTSD is not warranted prior to October 3, 2006.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, prior to October 3, 2006, the reported symptoms, discussed in detail above, are consistent with the assigned schedular evaluation.  The appellant's symptoms were consistent with a 30 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  The evidence does not reflect that the appellant had symptoms of occupational and social impairment more comparable to reduced reliability and productivity, which would warrant a 50 percent evaluation, occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent evaluation, or total occupational and social impairment, which would warrant a 100 percent evaluation.  The appellant did not have panic attacks, impairment of memory, impaired judgment, impaired abstract thinking or circumstantial, circumlocutory or stereotyped speech.  Consequently, the Board finds that an initial evaluation in excess of 30 percent for PTSD is not warranted, prior to October 3, 2006.  

From October 3, 2006 through February 9, 2012

For the reasons discussed below, the Board finds that from October 3, 2006, a staged initial evaluation of 50 percent for PTSD is warranted.

A November 2006 VA mental health note reflects that the appellant was seen on October 3, 2006.  At the evaluation, the appellant reported diffuse anxiety, mood lability with tearfulness, social withdrawal, sleep disturbance, and a decreased energy level.  He reported "restless sleep 'with early awakenings and "night terrors a couple time a month."  He denied current suicidal and homicidal ideations.  He had no delusions or hallucinations.  He reported vague tactile and auditory illusions respectively of  "something crawling on the bed and hearing noises."  He had no racing thoughts or flight ideation.  He had good cognitive functions and adequate judgment.    

According to a June 2007 VA treatment record, the appellant reported affect lability, irritable mood, distractivity, sleep disturbance and a low energy level.  He had sleep disturbance with "tossing and turning and cold sweats."  He denied current suicidal or homicidal ideations.  There were no delusions or hallucinations.  He reported "minimal" tactile illusions of "something on the bed."  There were no racing thoughts or flight ideation.  He had acceptable cognitive functions and adequate judgment.  His GAF score was 60. 

An August 2007 VA treatment record indicates the appellant noted fewer PTSD symptoms and "no nightmares for a while."  He had an appropriate affect and stable mood.  He denied current suicidal or homicidal ideations.  There were no delusions, hallucinations, racing thoughts, or flight ideation.  He had fairly good cognitive functions and adequate judgment.  His GAF score was 68.

A September 2007 VA treatment record indicated that the appellant reported hyperarousal and sleep disturbance with nightmares.  He reported affective lability, depressed mood, frustration and social withdrawal.  He denied current suicidal or homicidal ideations and he had no delusions or hallucinations.  There were no racing thoughts or flighty ideation.  The appellant had a GAF score of 66.    

A November 2007 VA treatment record indicates that the appellant stated that he had been isolating himself more recently while feeling depressed and experiencing some stress from his adult children for financial support.  He had a constricted affect and depressed mood.  He reported social isolation and flashbacks involving him running and being blown out of a bunker and going down into a tunnel.  He had sleep disturbance with frequent awakenings, marginal appetite, low energy levels with him feeling tired.  He denied current suicidal or homicidal ideations.  He had no overt delusions or hallucinations.  He had vague tactile illusions of bed movements.  There were no racing thoughts or flighty ideation.  He had fairly good cognitive functions and adequate judgment.  The appellant had a GAF score of 64.

In December 2007, the appellant was evaluated in a VA psycho-social assessment.  The appellant reported experiencing distressing dreams and flashbacks about "friends in Nam."  He also reported cold sweats, increased startle response and anxiety about begin back in War.  The appellant was not a relationship.  He lived in his own home with his daughter and her family.  On examination, the appellant was casually dressed and his grooming was good.  His short term and long term memory were intact.  His concentration was poor to fair and his attention was fair.  His eye contact was fair.  His mood was depressed.  His affect was labile.  His thought content was unremarkable.  His speech was normal.  He denied having hallucinations and no delusions were apparent.  His judgment was fair and he had limited insight.  The appellant had a GAF score of 60.  

A January 2008 VA treatment record indicates that the appellant had a labile affect with tearfulness, "irritable mood," occasional agitation, sleep disturbance, marginal appetite and a "low" energy level.  The appellant denied current suicidal or homicidal ideations.  He had no delusions or hallucinations.  He had "racing thoughts," but no flight ideation.  He had acceptable cognitive functions and adequate judgment.

A March 2008 VA treatment record reflects that the appellant had manifestations of anxiety, affective lability, depressed mood, social withdrawal and sleep disturbance.  The appellant denied having current suicidal or homicidal ideations.  He also denied having delusions or hallucinations.  He reported having tactile illusions of being "tapped on the shoulder or someone sitting on the bed."  He denied having racing thoughts or flight ideations.  His cognitive functions were acceptable and he had adequate judgment.  The diagnoses were recurrent, moderate major depressive disorder, chronic PTSD and mixed personality traits.  The appellant had a GAF score of 62.  

An April 2008 psycho-social assessment indicates that the appellant reported that he had no close friends.  He lived in his own home with his daughter and her family.  A June 2008 follow-up mental health note indicates that the appellant reported manifestations of depressed mood, social withdrawal, frustration, and sleep disturbance. The appellant had a restricted affect, a depressed mood, "frustration every day", social withdrawal, sleep disturbance, a good appetite and low energy levels.  He denied current suicidal or homicidal ideations and there were no delusions or hallucinations.  There were no racing thoughts or flight ideation.  He had fairly good cognitive functions and adequate judgment.  The appellant had a GAF score of 62.  

An October 2008 VA treatment record reflects that the appellant said that he had restless sleep and only slept 2 to 3 hours per night.  He said he had nightmares of Vietnam once a month.  He reported that he heard voices when no one was around.  He stated that it was a male voice who he did not know.  The voice told the appellant "to wake up."  No other commanding voices were reported.  He denied aggressive thoughts, including suicidal and homicidal ideations.  He reported that he no longer had symptoms of irritability, hypervigilance and a startle response.  The appellant had a GAF score of 62.  The record noted that the appellant's PTSD symptoms were better controlled at that time.  The appellant reported that his main problem was sleeping.  He was on a rather high dose of Lorazepam for PTSD and sleep, and it was not working for him for sleep.  He also reported auditory hallucinations. 

A December 2008 VA treatment record on Virtual VA reflects that the appellant denied aggressive thoughts including suicidal and homicidal ideations.  He reported that hallucinations were lessened after an increase of Chlorpromazine.  The appellant had a GAF score of 63.  

An April 2009 VA treatment record indicates that the appellant reported an increase in nightmares and sleep difficulty.  He reported very little social interaction outside of attending PTSD groups.  On examination he was alert and oriented.  His mood was dysthymic and his affect flat.  His thought content indicated some hopeless resignation to his situation.  The appellant reported experiencing some tactile hallucinations and at times seeing "things" in his peripheral vision.  There were no apparent delusions.  Eye contact was good.  Insight and judgment were limited.  The appellant denied any suicidal ideation.

A May 2009 VA psycho-social assessment report reflects that the appellant's level of functioning was moderate to good.  He reported no close friends.  He regularly attended a PTSD support group and saw himself as support for his daughter and her family.

An August 2009 VA psychiatry note on Virtual VA reflects that the appellant was in appropriate attire, fairly well-groomed, alert and cooperative.  Eye contact was good and had a euthymic affect.  Cognition was good.  Anxiety appeared mild and showed no apparent depressed mood.  He had no aberrant behavior.  His thought process was integrated.  Suicidal and homicidal ideations were denied and not elicited.  He manifested no psychotic symptoms.  He was adherent with his medications.

At a September 2009 Board hearing, the appellant reported that he isolated himself into his own bedroom.  (September 2009 Board Hearing Transcript (Tr.) at 4)  He reported that he did not associate with anybody.  (Id.)  He also reported that he had a quick temper and that the only time he went out was when he has an appointment at the hospital.  (Tr. at 5)  The appellant also reported that he did not sleep and was restless.  He reported that he slept maybe an hour or two hours at a time.  The appellant reported that when he is alone at the house, he hears noises.  He reported that he heard a voice calling his name.  (Tr. at 8, 10)  He reported that he went to Wal-Mart once a week.  (Id.)  He reported that he did go out once in a while to eat and he likes to have his back to the wall.  (Tr. at 10)  The appellant reported that he had not played darts with his family in about a year.

An April 2010 VA treatment record on Virtual VA reflects that the appellant reported that he was feeling better.  He denied any auditory or visual hallucinations or paranoia.  He denied suicidal or homicidal ideations.  The appellant reported that he lived in his own part of the house and kept busy working on the computer and watching television.  On examination, the appellant's affect was euthymic, his mood was better and his thought process was organized.  There was no suicidal or homicidal ideation, or delusions, hallucinations or illusions.  The appellant had a GAF score of 55.

In an August 2010 VA treatment record on Virtual VA, the appellant denied any auditory or visual hallucinations or paranoid.  He also denied suicidal or homicidal ideations.  On examination, the appellant's affect was euthymic, his mood was better and his thought process was organized.  He had no suicidal or homicidal ideations or delusions, hallucinations or illusions.  The appellant had a GAF score of 60 for chronic PTSD and moderate major depressive disorder.

A May 2011 VA treatment record reflects that the appellant reported being angry all of the time.  He stated that he had no involvement with others outside of his family and watched television during the day.  He did not have current thoughts about suicide or self harm.  On examination, the appellant was well-groomed, well-related, cooperative, and easily engagement with no psychomotor abnormalities.  His speech had a normal rate, volume, tone and rhythm.  His mood was quiet and his affect was mood congruent.  His thought process was coherent and goal-directed.  He denied perceptual disturbances.  No delusional material was elicited.  He denied having suicidal or homicidal ideation.  Sensorium and cognition was grossly intact.  He was oriented to date, place and person.  His recent and remote memory was intact.  The appellant had a GAF score of 50.  

A June 2011 VA treatment record indicates the appellant reported that he had been "a real angry guy since February."  He reported that he isolated, avoiding people, and often snapped over little things.  He reported that he had been on Prozac for many years and it no longer seemed to help him much.  He denied any thoughts of harming himself or others.  On examination, his behavior was cooperative and he had fair eye contact.  His speech was at a normal rate, tone and volume . His mood was "snappy" and his affect was mildly restricted.  No psychosis or delusions were observed.  His thought process was linear.  

The appellant was evaluated at a VA mental health evaluation in July 2011.  The appellant denied having family problems or mood problems.  He met the criteria for PTSD.  At the examination, he was dressed in casual attire and appropriately groomed.  His rate of speech and movement were within normal limits.  He maintained an appropriate level of eye contact.  He was alert and cooperative and displayed spelling, diction and vocabulary appropriate to his level of education.  He was oriented times 3 and his basic concentration was unremarkable.  There was no evidence of a thought disorder.  The appellant's insight was limited to normal and his outward mood presentation was slightly anxious and depressed.  The appellant had a GAF score of 45.  The only Axis I diagnosis noted was PTSD.  August 2011 and September 2011 VA treatment records indicate that the appellant did not have homicidal ideation, suicidal ideation or psychosis.  

In a statement received in October 2011, the appellant reported that he moved to Arizona to get away from people, including family.  He could not stand to be around people, which is why he quit work.  He stated that he had no friends or relationships and liked it that way.  He reported that he spent most of his time in his bedroom even though he lived alone.  He reported that he purposely isolated so his temper did not get him into trouble.  He stated that he still had almost nightly nightmares and he still heard voices there were not there.

The Board finds that the evidence from October 3, 2006, through February 9, 2012, indicates that the appellant met the criteria for a staged, initial evaluation of 50 percent due to symptoms productive of occupational and social impairment comparable to reduced reliability and productivity.  The November 2006 VA treatment record indicated that on evaluation on October 3, 2006, the appellant reported social withdrawal.  He also reported vague tactile and auditory illusions of "something crawling on the bed and hearing noises."  The evidence indicates that from during the rest of the period on appeal, the appellant continued to experience symptoms of significant social isolation, and periodic tactile illusions and auditory hallucinations.  The appellant also consistently reported having sleep problems.  The appellant also often reported feeling depressed during the period on appeal.  

As noted above, at the September 2009 Board hearing, the appellant reported that he isolated himself into his own bedroom and did not associate with anyone.  He reported that he would go to appointments at the hospital, go to Wal-Mart once a week, and occasionally go out to eat.  The appellant is competent to report symptoms capable of lay observation, such as his symptoms of PTSD.  The Board finds the appellant's September 2009 statements to be credible as they are generally consistent with the evidence in the claims file.  The appellant's reported symptoms indicate he had difficulty in establishing and maintaining effective work and social relationships.  At the hearing the appellant also reported having visual hallucinations in the form of a voice calling his name and hearing noises.  These statements are consistent with his VA treatment records.  The October 2008 VA treatment record noted that he reported that he heard a male voice when no one was around.  The Board notes that in many VA treatment records, the appellant also denied having hallucinations.  However, as the appellant consistently reported hallucinations, the Board finds that the overall evidence indicates the appellant had hallucinations during the period from October 3, 2006, through February 9, 2012.  

From October 3, 2006, through February 9, 2012, the evidence noted above reflects that the appellant did not have symptoms of circumstantial, circumlocutory, or stereotyped speech.  No panic attacks were noted.  The evidence did not reflect the appellant had difficulty in understanding complex commands or impairment of short or long-term memory.  The appellant's VA treatment records also generally indicated the appellant had acceptable cognitive functions and adequate judgment.  

The Board finds that during the period from October 3, 2006, through February 9, 2012, the appellant's symptoms are consistent with occupational and social impairment with reduced reliability and productivity.  The appellant's symptoms of social withdrawal indicated that the appellant had difficulty in establishing and maintaining effective work and social relationships.  The appellant also had symptoms of tactile illusions and auditory hallucinations.  

However, the Board finds that the appellant did not meet the criteria for an evaluation in excess of 50 percent from October 3, 2006, through February 9, 2012.  The appellant consistently denied having suicidal or homicidal ideation throughout the period on appeal.  Although the appellant isolated socially and had sleep disturbance, the appellant's VA treatment records reflect that he generally had acceptable cognitive functions and adequate judgment.  His grooming was noted as good in the December 2007 VA psycho-social assessment.  The appellant's VA treatment records from 2009 indicate he was able to participate in group therapy, indicating he was capable of social interaction.  

In regard to the appellant's GAF scores, the scores ranged from 45 to 68 during the period from October 3, 2006, through February 9, 2012.  The appellant's lowest GAF score of 45 was noted at the July 2011 VA mental health evaluation.  Most of the appellant's GAF scores were in the 60s.  As noted above, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  Only two of the appellant's GAF scores, from May 2011 and July 2011, were 50 or lower.  The appellant's scores indicate he had mild to serious symptoms of PTSD.  The scores are consistent with an evaluation of 50 percent for occupational and social impairment with reduced reliability and productivity.  

At the September 2009 Board hearing, the appellant also testified that he believed his PTSD prevented him from working because he could no longer tolerate the work atmosphere and stress, or get along with supervisors or plant managers.  (Tr. at 18)  The Board notes that this testimony is inconsistent with his testimony during the March 2005 VA examination.  At that time, the appellant attributed his retirement in 2001 solely to back problems.  Although the appellant is competent to report the reason for his retirement, the Board finds his September 2009 hearing testimony that his PTSD caused his retirement to be less than credible as it is directly contradicted by his statement at the time of the March 2005 VA examination, which was more contemporaneous to his retirement.

Based on the evidence of record, including the appellant's competent and credible statements regarding his symptoms of PTSD, the Board finds that the appellant is entitled to a staged, initial evaluation of 50 percent for PTSD from October 3, 2006, the date of the evaluation of the appellant noted in the November 2006 VA treatment record which indicated that the appellant's symptoms were more severe, through February 9, 2012.  The appellant had serious symptoms of PTSD including difficulty in establishing and maintaining effective work and social relationships.  He also reported auditory hallucinations and tactile illusions.  The appellant did not have symptoms of panic attacks, circumstantial, circumlocutory, or stereotyped speech, impaired memory, impaired judgment, or impaired abstract thinking.  Although the evidence indicates the appellant withdrew socially and was generally isolated, the appellant also lived with his family and a roommate during the period and was able to participate in group therapy.  Thus, the appellant was capable of some social interaction and was not unable to maintain relationships.  The appellant's GAF scores were consistent with mild to serious symptoms of PTSD and an evaluation of 50 percent.  As the evidence reflects that the appellant's PTSD symptoms increased during the period on appeal, the Board finds that a staged initial evaluation of 50 percent for PTSD for the period from October 3, 2006, through February 9, 2012, is warranted.


Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the appellant's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  As noted in the remand below, the issue of entitlement to a TDIU is currently before the Board.



ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to October 3, 2006, is denied.

Entitlement to a staged, initial evaluation of 50 percent, but no higher, for PTSD from October 3, 2006, through February 9, 2012, is granted.


REMAND

In regard to the issues of entitlement to a staged initial evaluation in excess of 70 percent for PTSD, from February 10, 2012, and entitlement to a TDIU, the Board finds that the February 2012 VA examinations were not adequate.  The appellant's PTSD was evaluated at a VA examination in February 2012.  The VA examiner found that the appellant had Axis I diagnoses of PTSD and depressive disorder.  The VA examiner noted that it was possible to differentiate what symptoms were attributable to each diagnosis.  The VA examination form asked the VA examiner to list which symptoms were attributable to each diagnosis.  The VA examiner listed nightmares, anger/irritability, depressed mood, and anhedonia, but did not indicate the diagnosis to which the symptoms were related.  The VA examiner also did not indicate whether it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  In the November 2011 remand, the Board specifically requested that the examiner specify all symptomatology which was attributable to the appellant's service-connected PTSD and that which was attributable to any other diagnosed psychiatric disability.  The VA examiner also noted that the appellant had symptoms of "difficulty in establishing and maintaining effective work and social relationships" and "an inability to establish and maintain effective relationships."  The two statements are contradictory and it is not clear whether the appellant had difficulty in establishing relationships or an inability to establish relationships.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded for a new VA examination.

Additionally, the February 2012 VA examinations were inadequate in regard to the appellant's claim for entitlement to TDIU.  Specifically, while the AOJ afforded the appellant several examinations in February 2012 to obtain opinions regarding his TDIU claim, the opinions did not address the issue of whether the appellant's service-connected disabilities, considered in combination, rendered him unable to secure or follow a substantially gainful employment.  A February 2012 orthopedic examiner found that the appellant was unable to engage in repetitive bending, lifting, prolonged standing or walking due to his service-connected conditions, but he was able to engage in sedentary, sitting employment.  The February 2012 VA psychological examiner found that the appellant had occupational and social impairment with reduced reliability and productivity.  The VA examiner found the appellant had impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and an inability to establish and maintain effective relationships.  Given the evidence in the February 2012 VA psychological examination, it is not clear whether the appellant would be able to engage in sedentary, sitting employment due to his service-connected PTSD.  A February 2012 general examination report indicates that the appellant denied any general medical conditions related to unemployability.  There is no general VA examination indicating whether the appellant's combined service-connected disabilities render him unemployable.  For purposes of entitlement to TDIU, the focus is on the appellant's whole disability picture, and the February 2012 VA examinations are inadequate because they did not consider the combined functional impact of all of the appellant's current service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Thus, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the current nature and extent of the service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

The examiner should specify all symptomatology which is attributable to the appellant's service-connected PTSD and that which is attributable to any other diagnosed psychiatric disability.  If the reviewing examiner cannot distinguish among various psychiatric symptomatology, this should be indicated.

In addition, the examiner should address the impact of the service-connected PTSD on the Veteran's occupational functioning.

A complete rationale for all opinions expressed must be provided.  

2.  After completion of the above, the RO should arrange for the appellant to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this remand must be made available to the physician designated to examine the appellant, and a report of the examination should include discussion of the appellant's documented medical history and assertions.

All necessary tests and studies should be accomplished, including any specialty examinations, if deemed necessary (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. In particular, the physician should fully describe the functional effects of each of the appellant's service-connected disabilities on his ability to perform the mental and physical acts required for employment.

Then, based on examination findings, and consideration of the appellant's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, without regard to the appellant's age or impairment from any nonservice-connected disability(ies), the appellant's service-connected disabilities, considered in combination, render him unable to obtain or retain substantially gainful employment.  In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the VA treatment records and examination reports, as well as lay assertions of record.

The physician should set forth all examination findings, along with complete rationale for the conclusion reached.

3.  Thereafter, readjudicate the issues on appeal of entitlement to a staged, initial evaluation in excess of 70 percent for PTSD from February 10, 2012, and entitlement to TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


